71 So. 3d 183 (2011)
Saintalet EXANTUS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-1645.
District Court of Appeal of Florida, Fifth District.
September 27, 2011.
*184 Michelle Smith, of the Law Office of Michelle P. Smith, P.A., Orlando, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See State v. Shaikh, 65 So. 3d 539 (Fla. 5th DCA 2011).
GRIFFIN, LAWSON and JACOBUS, JJ., concur.